Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 10/11/2019. 
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 11/15/2019 has been considered.
Priority
US62902067 does not appear to support: per claim 2, the object and animal; neutral sentiment of claim 5, the subject matter of claims 6, 10, 11, and 14;
US62902067 does not appear to support per claim 2, the character being an “object”; neutral sentiment of claim 5, the subject matter of claims 6, 10, 11, and 14.  
Therefore, for these subject matters the effective filing date is considered to be 10/11/2019, except “animal” of claim 2 (the effective filing date Sep 18, 2019).  The rest of claims appear to be supported by US62902067 (effective filing date 4/3/2019).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per claim 2, the digital conversational character is selected from an open list of alternatives, therefore, it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h).  It is recommended to use terms such as: the digital conversation character “is” or “consists of.”  
Per claim 10, the scope of the terms “unintelligible,” “inappropriate” is unclear as no measuring standard is given in the disclosure. Interpretation: any verbal or body language condition.
Per claim 14, it is rejected because it depends from claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9-11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al. (US 20190138600, hereafter Krishnan).
1. A computing system comprising: a network interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: (Krishnan, see at least [0086] Computer system 1100 may include one or more processors (also called central processing units, or CPUs), such as a processor 1104. 
 	receive, from a first front-end software module running on a first computing device associated with a first user, a request to create a given type of visual conversation application that enables a second user to interact with a digital conversational character in an interactive conversational session (Krishnan, see at least [0026] FIG. 2 illustrates an example usage of a bot-builder interface 200 for configuring a dialog 210 … a developer may visually construct and configure dialogs using a bot-builder interface 200. The bot-builder interface, described herein, may be a computing device that enables the dialog reuse through the visual construction and configuration of dialogs and conversations; [0043] Bot-builder interface 300 enables a developer to quickly and easily select how to receive responses and other input from a user … The bot -builder interface 300 enables a developer to visually create the conversational flow from the bot's point of view and have a real-time immediate preview of the flow from the user's perspective; [0051] Bot-builder interface 500 may process the developer configurations of the dialog 520 against simulated input from preview 510 in real-time. This may enable the developer to visually test and see the user experience with the bot (through example conversations with a simulated user) without leaving the design or bot -builder interface 500; [0068] Bot -builder interface 800 may track a conversation with a user as a bot executes 
   	 generate a set of conversational content used to define conversational content for the digital conversational character (Krishnan, see at least  [0064] the bot-builder interface 700 may enable the developer to design the conversation so that the order request dialog (displaying the menu of orders) is skipped, and instead the order status dialog may be called directly without first requesting the user to select from a menu of orders; [0076] a developer may define a conversational flow for a particular interaction, such as booking travel; [0036] Process rules sections 310 and 320 of bot-builder interface 300 may enable a developer to define the functionality of dialog 305; [0026] a developer may visually construct and configure dialogs using a bot-builder interface 200. The bot-builder interface, described herein, may be a computing device that enables the dialog reuse through the visual construction and configuration of dialogs and conversations;  [0064] …the bot-builder interface 700 may enable the developer to design the conversation so that the order request dialog (displaying the menu of orders) is skipped, and instead the order status dialog may be called directly without first requesting the user to select from a menu of orders;  [0066] In an embodiment, a dialog may include a function or module that runs when a particular keyword or menu item is detected or triggered;   [0019] a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions[0030]; [0027] Welcome 
 	 receive, from the first front-end software module running on the first computing device associated with the first user, data that defines the digital conversational character that includes (1) a given response that the digital conversational character is configured to utter during the interactive conversational session and (2) one or more corresponding questions to the given response; and based on the received data that defines the given type of visual conversation application, create the given type of visual conversation application (Krishnan, see at least [0019] In an embodiment, a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions …The chat bot may serve as an interface between the customer and one or more backend databases or other information processing systems; [0020] The chat bot may respond to customer input by retrieving and providing the requested information, requesting additional input or information from the user, or performing an action and providing the user with status updates about the progress of the action. This back-and-forth interaction between a user and chat bot may be referred to as a conversation. During the course of a conversation, a chat bot may call or execute multiple different dialogs. The bot-builder interface described herein provides a visual approach to configuring bots, enabling dialog reuse, and interpreting user input and other commands; [0026] a developer may visually construct and configure dialogs using a bot-builder interface 200 … through the visual construction and configuration of dialogs and conversations;   [0031] Using bot-builder interface 300, a developer may select a `call dialog` 
  [0054]; [0059] The bot-builder interface 630 allows a developer to visually configure, define, and manage a user's intent, by defining different keywords and phrases that launch a particular dialog. The developer may define what user responses will trigger dialog execution, or whether additional information or clarification may be required from the user; [0064] the bot-builder interface 700 may enable the developer to design the conversation so that the order request dialog (displaying the menu of orders) is skipped, and instead the order status dialog may be 
 	2. The computing system of claim 1, wherein the digital conversational character comprises a digital representation of a human, an animal, an object, or a robot (Krishnan, see at least  [0002] A chat bot is a computer program that conducts a conversation with a user and is designed to simulate a human conversational pattern; [0019] In an embodiment, a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions …The chat bot may serve as an interface between the customer and one or more backend databases or other information processing systems). 
 	4. The computing system of claim 1, wherein the generated set of conversational content comprises one or more of (1) chit-chat conversational content (Krishnan, see at least [0019] a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions; [0022] An interaction with a bot may begin with the bot executing a welcome dialog that includes a basic greeting; note that the scope of “chit-chat” is not given and what conversation is regarded can be subjective, any chat or conversation can be considered to be a chit-chat, therefore, a chat bot is considered to be a chit-chat bot)
flight to Europe?; [0054] a general verification dialog 525 may be created; Note that the clear scope of “general” and “specific” is not given, the conversations with the chat bot can be considered as general or specific);
 	and wherein a given conversational content in the generated set of conversational content comprises (1) a pre-populated question that the digital conversational character is capable of responding to during the interactive conversational session and (2) a corresponding pre-populated response for the digital conversational character to the pre-populated question (Krishnan, see at least [0019]  answers to frequently asked questions; [0020] The bot-builder interface described herein provides a visual approach to configuring bots, enabling dialog reuse, and interpreting user input and other commands;  [0054] In an embodiment, a dialog may be used (and reused) by multiple different bots which may be customized for different customer or user experiences. For example, the user verification dialog 525 may be used across different systems that need to verify a user. While the core functionality of the verification may remain the same, the dialog may be configured to connect to different databases, but request the same information from users (e.g., e-mail address or username, and password). Or for example, a general verification dialog 525 may be created, and then an administrator or developer may visually select which information to request from a user (email or username, password or pin, 

 	9. The computing system of claim 1, wherein the received data that defines the digital conversational character comprises data that defines conversational content for the digital conversational character that includes (1) a given response that the digital conversational character is configured to utter during the interactive conversational session and (2) one or more corresponding conditions that trigger the given response (Krishnan, see at least  [0056] The intent section 610 of the bot-builder interface 600 may indicate the various ways in which a user or customer may trigger the execution of the dialog. The example intent 610 shows various phrases the user can enter that may be interpreted as communicating an intent or desire to check on an order status, which in turn may trigger an execution of the order status dialog; [0057] Bot-builder interface 600 may train (or enable a developer to train) the bot to identify different keywords or phrases that may be used to trigger an execution of the particular dialog. By providing an intent definition section 610, bot-builder interface 600 may make the bot more responsive to a broader or narrower range of inputs or users. Example input that may trigger an execution of the order status dialog include: check my order status, where is my order, it's been too long, and where is my food. Or, for example, the order status dialog may be executed upon the detection of a menu selection of "Order Status" as shown in preview 620;  [0058] bot-builder interface 600 may enable a developer to set a matching threshold by which a bot would not need to find all the words or letters in a user input to trigger a particular 
10. The computing system of claim 1, wherein the given condition comprises a speech unintelligible condition, a speech inappropriate condition, or a fallback condition (Krishnan, see at least  [0019] a chat bot may be used in conjunction with a live person. For example, if the chat bot is unable to fulfill a customer request, the customer may be transferred to a live person for assistance (note that this is a fallback condition).
 	11. The computing system of claim 1, further comprising program instructions stored in the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: receive, from the first front-end software module running on the first computing device associated with the first user, a request to preview data that defines the digital conversational character; and cause the first front-end software module running on the first computing device associated with the first user to preview a rendering of conversational content defined for the digital conversational character  (Krishnan, see at least [0042] In an embodiment, bot-builder interface 300 may include a preview section 340 that enables a developer to see how a conversational flow or interaction would appear from a user's point of view. …The visual display of the bot-builder interface and the preview 340 simplifies the bot building process for the developer, and enables a more smooth conversational flow;[0043] The bot-builder interface 300 enables a developer to visually create the conversational flow from the bot's point of view and have a real-time immediate preview of the flow from the user's perspective. The bot-builder interface 300 
Per claims 15, 16 and 19, they are the method and medium versions of claims 1, 9, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1 and 9 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Brown et al. (US 20190102064, hereafter Brown).  

 	Per claim 3:
Krishnan does not explicitly teach wherein the given type of visual conversation application comprises a medical conversation application that enables the second user to interact with the digital conversational character during the interactive conversational session regarding a medical matter.  Brown teaches 
 	Per claim 12:

	Krishnan does not explicitly teach storing the received conversational data. Brown teaches storing the received conversational data. (Brown, see at least [0054] Input and/or output between users and virtual assistants (e.g., conversations) may be stored in a virtual assistant conversation data store 224).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown’s storing conversation data with Krishnan’s chat bot builder interface modify Krishnan to incorporate the medical assistant as taught by Brown, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to artificial intelligence systems.  Combining Brown’s functionality with that of Krishnan results in a system that stores conversation data in the Krishnan’s bot system. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to store the conversation data for retrieval for analysis or record etc. (Brown, see at least [0054] Input and/or output between users and virtual assistants (e.g., conversations) may be stored in a virtual assistant conversation data store 224).

Per claim 17, it is the method version of claim 12, and is rejected for the same reasons set forth in connection with the rejection of claim 12 above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Gordon et al. (US 20200028885, hereafter Gordon).  
 	Per claim 5:
Krishnan does not explicitly teach wherein the given response that the digital conversational character is configured to utter during the interactive conversational session is associated with (i) a given body language for the digital conversational character and (ii) one of a negative sentiment, a neutral sentiment, or a positive sentiment for the digital conversational character.  Gordon teaches wherein the given response that the digital conversational character is configured to utter during the interactive conversational session is associated with (i) a given body language for the digital conversational character and (ii) one of a negative sentiment, a neutral sentiment, or a positive sentiment for the digital conversational character (Gordon, see at least [0017] The attributes may for example include .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Rodgers et al. (US 20200110577, hereafter Rodgers).  
 	Per claim 6:
Krishnan does not explicitly teach wherein the given response that the digital conversational character is configured to utter during the interactive conversational session is associated with an amplitude that corresponds to an expression for the digital conversational character.  Rodgers teaches wherein the given response that the digital conversational character is configured to utter during the interactive conversational session is associated with an amplitude that corresponds to an expression for the digital conversational character  (Rodgers, see at least  [0041] a machine learning feature 204 is based on loudness of a voice detected in audio input. A system may be configured to detect whether a user is whispering, yelling, or speaking at a conversational volume. Detecting the loudness of a voice may be based on objective loudness (e.g., wave amplitude), image recognition (e.g., detecting proximity of the user's face and/or body to a camera in the audio device, or a user's absence from a room .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Beller et al. (US 20190147098, hereafter Beller).  
 	Per claim 7: 
 Krishnan teaches wherein the one or more corresponding questions to the given response comprises a first question, and wherein the computing system further comprises program instructions stored in the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: (Krishnan, see at least [0019] In an embodiment, a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions … [0020] The chat bot may respond to customer input by retrieving and providing the requested information, requesting additional input or information from the user, or performing an action and providing the user with status updates about the progress of the action. This back-and-forth interaction between a user and chat bot may be referred to as a conversation. During the 
 	Krishnan does not explicitly teach validate the first question, wherein validating the first question comprises determining whether the first question overlaps with a second question that corresponds to another response.   Beller teaches validate the first question, wherein validating the first question comprises determining whether the first question overlaps with a second question that corresponds to another response (Beller, see at least [0035] to identify sentence-to-sentence topic coherence relations, the leveraging coherent question sequences program 110a, 110b may determine the level of overlap in the words or semantic annotations of the initiating and subsequent questions, may find the proximity in a lexical resource such as WordNet.RTM., or may find the proximity in a vector-space lexical representation).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Beller’s overlapping words or questions determination with Krishnan’s chat bot builder interface modify Krishnan to incorporate such determination as taught by Beller, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to artificial intelligence systems.  Combining Beller’s functionality with that of Krishnan results in a system that provides coherent question sequences to the Krishnan’s bot system. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to identify .
Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Bachrach et al. (US 20190251165, hereafter Bachrach).  
 	Per claim 8: 
 Krishnan teaches does not explicitly teach wherein creating the given type of visual conversation application comprises defining a predictive model configured to predict whether a given response is appropriate for the digital conversational character based on a given question asked by the second user during the interactive conversational session.    Bachrach teaches wherein creating the given type of visual conversation application comprises defining a predictive model configured to predict whether a given response is appropriate for the digital conversational character based on a given question asked by the second user during the interactive conversational session (Bachrach, see at least [0050] The predictive model 320 is configured to output an array of probabilities (shown as "P" in FIG. 3). Each element in the array comprises a probability value (e.g. a real value between 0 and 1) that is associated with a particular response template 340 from the template database 315 …representing a probability of each respective template being appropriate (e.g. here "How to turn on screen" has a confidence of 60% and may be selected as the most likely response template to use; [0074] The 
Per claim 18 and 20, they are the method and medium versions of claim 8, and are rejected for the same reasons set forth in connection with the rejection of claim 8 above. 

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Brown and Hindi et al. (US 20190369748, hereafter Hindi).  	
 	Per claim 14:
	Krishnan teaches does not explicitly teach determine a given interaction mode from a plurality of interaction modes for the interactive conversational session between the second user and the digital conversational character, wherein the plurality of interaction modes comprises a personal mode and a non-personal mode; receive a given question from the second computing device associated with the second user; if the given interaction mode is determined to correspond to the personal mode, determine that the digital conversational character should utter a personal response in response to the given question that comprises personal information about the second user; and  if the given interaction mode is determined to correspond to the non-personal mode, determine that the digital conversational character should utter a non-personal response in response to the given question that does not comprise 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190354358 is related to designing skills for cognitive agents across multiple vendor platforms;
US 20190311036 is related to constructing chatbot conversation and management with fall back intent switch;

US 20200252353 is related to a chatbot creation program for customizing chatbots without requiring advanced programming skills;
US 20200197818 is related to development of a virtual character; 
US 20200142719 is related to automatic generation of a chatbot application using a dynamic user-support capability;
US 20190073197 is related to chatbot development and deployment through a drag and drop interface;
US 20180337872 is related to a chatbot creation system;
US 20180321922 A1 is related to bot creation with workflow development system;
US 20140019116 is related to supervised automatic code generation and tuning for natural language interaction applications;
US 20190236459 is related to building an intelligent assistant;
US 20190187961 is related to chatbot builder user interface;
US 20190377619 is related to generating conversational bots;
US 20190266280 is related to rapid virtual agent building and customizing;
US 20190132264 is related to a chatbot interface generation for an API;
US 20190287537 is related to generating chat bots from web API specifications;
US 20200394268 is related to conversational AI creation using adaptive dialogs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/               Primary Examiner, Art Unit 2193